DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-12, 15, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10224057.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of the same invention.  Furthermore, the claims of the patent anticipate the claims of the application.

Claims of the patent				Claims of the application
1. A caption device comprising:
a display;
a speaker;
a processor communicatively coupled to the display and to the speaker; and
at least one non-transitory computer-readable media communicatively coupled to the processor and configured to store one or more instructions that when executed by the processor cause the caption device to perform operations comprising:
obtaining, at the caption device, a request from a user to play back a stored message that includes audio;
in response to obtaining the request, directing the audio to a transcription system from the caption device, the transcription system configured to generate text that is a transcription of the audio in real-time;
in response to obtaining the request, generating an audio stream based on the audio to send to the speaker;
buffering the audio stream before sending the audio stream to the speaker;
obtaining, at the caption device, the text generated by the transcription system;
determining a buffered length based on a time difference between providing the audio to the transcription system and obtaining the text from the transcription system, wherein the audio stream is continually buffered based on the determined buffered length;
presenting, by the display, the text from the transcription system in real-time;

in response to obtaining the text from the transcription system, providing the buffered audio stream to the speaker for presentation by the speaker such that the text is aligned with the audio stream presented by the speaker;
obtaining, at the caption device, a second request from the user to play back a second stored message that includes second audio;
in response to obtaining the second request, directing the second audio to the transcription system from the caption device;
in response to obtaining the second request, generating a second audio stream based on the second audio to send to the speaker;
in response to obtaining the second request, determining a network connection delay between the caption device and the transcription system;
before sending the second audio stream to the speaker, buffering the second audio stream based on the determined buffered length as adjusted based on the network connection delay;
obtaining, at the caption device, second text generated by the transcription system based on the second audio;
presenting, by the display, the second text from the transcription system in real-time; and
providing the buffered second audio stream to the speaker for presentation by the speaker such that the second text is aligned with the second audio stream presented by the speaker.

2. The caption device of claim 1, wherein the message is stored in the at least one non-transitory computer-readable media of the caption device.
3. The caption device of claim 1, wherein the message is stored outside of the caption device and the operations further comprise obtaining, at the caption device, the message over a network, wherein the audio of the message is directed to the transcription system after being obtained by the caption device.
4. The caption device of claim 1, wherein the message further includes video and the operations further comprise, in response to obtaining the text from the transcription system, presenting, by the display, the video such that the text is substantially aligned with the audio and the video.

Claim 1 above anticipate claims 7-8 of the application.
6. The caption device of claim 1, wherein the buffered second audio stream is provided to the speaker for presentation by the speaker without regard to when the second text is obtained from the transcription system.
Claims 7-17 are similar to the above claims.


1. A device comprising: 

a display; 

a speaker; 


a processor communicatively coupled to the display and to the speaker; and 

at least one non-transitory computer-readable media communicatively coupled to the processor and configured to store one or more instructions that when executed by the processor cause the device to perform operations comprising: 


obtain, at the device, a request to play a communication that includes video and audio; 

in response to obtaining the request, direct the audio to a transcription system from the device, the transcription system configured to generate text that is a transcription of the audio in real-time;









obtain, at the device, the text generated by the transcription system; 

determine a buffer length based on a time difference between directing the audio to the transcription system and obtaining the text from the transcription system; 

buffer the video and the audio based on the time difference; 

in response to obtaining the text from the transcription system, present, by the display, the text from the transcription system and the buffered video in real-time; and 

provide the buffered audio to the speaker for presentation by the speaker such that the text is substantially aligned with the buffered audio presented by the speaker.  











































2. The device of claim 1, wherein the communication is stored in the at least one non-transitory computer-readable media of the device.  

3. The device of claim 1, wherein the communication is stored outside of the device and the operations further comprise obtain, at the device, the communication over a network, wherein the audio of the communication is directed to the transcription system after being obtained by the device.  
 
5. The device of claim 1, wherein the operations further comprise during an interval between obtaining the request and presenting the buffered video and the buffered audio, present, on the display, a message notifying of a delay in presenting the buffered video and the buffered audio and the text.  
 


7. The device of claim 1, wherein the operations further comprise, after determining the buffered length, adjust the buffered length based on a network connection between the transcription system and the device.  
8. The device of claim1, wherein the communication is a first communication, the operations further comprise: obtain, at the device, a second request to play a second communication that includes second audio; in response to obtaining the second request, direct the second audio to the transcription system from the device, the transcription system configured to generate second text that is a transcription of the second audio in real-time; Attorney Docket Number C2412.10064US02buffer the second audio based on the time difference; and providing the buffered second audio to the speaker for presentation by the speaker without regard to the second text obtained from the transcription system.  

All other claims are similar to the above claims.




Allowable Subject Matter
Claims 1-3, 5, 7-12, 15, and 21-25 are allowable and will be allowed when the double patenting issue is resolved.  The following is an examiner’s statement of reasons for allowance: Erskine (USPG 2008/0284910) discloses a device comprising: a display (figures 1 and 3 and/or paragraph 46); a speaker (figures 1 and 3 and/or paragraph 46); a processor communicatively coupled to the display and to the speaker (figures 1 and 3 and/or paragraph 46); and at least one non-transitory computer-readable media communicatively coupled to the processor and configured to store one or more instructions that when executed by the processor cause the device to perform operations (figures 1 and 3 and/or paragraph 46) comprising: obtain, at the device, a request to play a communication that includes video and audio (paragraph 39); in response to obtaining the request, direct the audio to a transcription system from the device, the transcription system configured to generate text that is a transcription of the audio in real-time (paragraphs 39, 40-43); obtain, at the device, the text generated by the transcription system (paragraphs 40-43 and 48); in response to obtaining the text from the transcription system, present, by the display, the text from the transcription system and the buffered video in real-time (paragraphs 40-43 and 48); and provide the buffered audio to the speaker for presentation by the speaker such that the text is substantially aligned with the buffered audio presented by the speaker (paragraphs 40-43 and 48).  Erskine fails to explicitly disclose the inventive concept of determining a buffer length based on a time difference between directing the audio to the transcription system and obtaining the text from the transcription system; and buffering the video and the audio based on the time difference.  Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention.  Therefore, claims 1-3, 5, 7-12, 15, and 21-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mclaughlin (USPG 2016/0295293) teaches a method for synchronizing transcription and video/audio signal by delaying the transcription and video/audio signal, which is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656